PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Krupnik, Ari
Application No. 16/921,547
Filed: 6 Jul 2020
For: MOBILE COMPUTING DEVICE FOR USE IN CONTROLLING WIRELESSLY CONTROLLED VEHICLES
:
:
:
:	DECISION ON PETITION
:
:
:
:

This is a response to the petition under 37 CFR 1.59(b), filed November 12, 2020, to expunge information from the above identified application.  

The petition is granted.

On October 19, 2020, another law firm submitted a Foreign Priority Document and Transmittal Letter.  Petitioner desires to have these documents expunged from the above-identified application.  

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure, may be expunged from an application.  

In a paper file the unintentionally submitted papers could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Foreign Priority Document and Transmittal Letter, filed October 19, 2020, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions